Citation Nr: 1235686	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-31 894	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a disability rating in excess of 60 percent for impairment of anal sphincter control.

2.  Entitlement to a disability rating in excess of 30 percent for neurogenic bladder.

3.  Entitlement to a disability rating in excess of 10 percent for left lower extremity weakness.

4.  Entitlement to a disability rating in excess of 10 percent for right lower extremity weakness.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which increased the disability rating for impairment of the anal sphincter to 60 percent and the disability rating for urinary incontinence to 30 percent, and continued the disability ratings for weakness of the right and left lower extremities at 10 percent each.    

In a December 2009 rating decision, the RO increased the Veteran's disability rating for urinary incontinence to 40 percent, and for weakness of the right and left lower extremities to 20 percent each.

In a January 2010 Form 646, Statement of Accredited Representative in an Appealed Case, the Veteran, through his representative, indicated that he felt he should be rated for loss of use of his lower extremities and at a 60 percent disability rating for urinary incontinence.  He was granted these ratings in an April 2011 rating decision.  

In a statement from his representative dated September 27, 2012, the Veteran noted that these issues were resolved to his satisfaction, and moved to withdraw the pending issue of entitlement to a disability rating in excess of 60 percent for impairment of anal sphincter control.


FINDINGS OF FACT

On September 27, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his/her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


